LeaRNed, P. J.:
I concur in the foregoing opinion of my brother Bocees.
Part of the appellant’s argument rests on the allegation that no letters testamentary, or of administration, are shown ever to have been issued. The appellant overlooks the fact that, at the time of the execution of the will and of the death of the testatrix, the law prevailing was the civil law, as modified by the laws and usages of Holland. (Daly’s Hist. Sketch [1 E. D. Smith], XVIlv XXVI.) By the civil law the execution of the will belonged to the instituted heir ; using that word with its civil law, and not its common law meaning. The person instituted heir (which is the very expression used in this will), succeeded to all the rights and (originally) to all the liabilities of the deceased. It was his duty to pay the legacies and discharge the debts. There was no executor in the meaning of that word in English law. (Inst., b. 2, tit. 19, 20; Domut Civil Law, tit. 1, §§ 1, 8.) Even if the heir took the bene-ficium inveniorii, so as to avoid liability bejmnd what he received, still he was not like an executor who discharges a mere trust without any beneficial interest. (Inst., 2, 19, 6.) Or, to state the matter in another way, just as laud now passes to the common-law heir, or to the devisee, without the intervention of an executor ; so all property passed to the heir of the civil law; and there was no executor. (Vanderlmden Inst., 150, et seq.)
*81The appellant also argues that, by the terms of the will, it is to be considered a will of personal property; so far as was necessary to pay off legacies. And he cites some decisions on the familiar doctrine of English law as to the conversion of real into personal property. Here, too, the appellant overlooks the fact that that doctrine is one peculiar to English law, and one which arises from the different rules and different rights applied in English law to real and to personal property. No such difference was known to the law, as it existed here, when this will took effect. The rights of succession were the same as to movables and as to immovables. The heir took one class just in the same way in which he took the other. No such doctrine of the conversion of immovables into movables could have had any meaning at that time. It has arisen in English law, because the rules of descent as to immovables, of real property, have partly had a feudal origin.' While the rules of distribution of movables, or personal property,1 have come from another source, and arc sometimes different. Where there was no difference in the succession to, or in the manner of dealing with the two kinds of property, there could be no need of, or sense in, the imaginary conversion of one into the other.
Decree of surrogate affirmed, with costs against appellant. .